Vacate and Remand and Opinion Filed January 22, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01504-CV

                       JEFFREY BARON, Appellant
                                 V.
GERRIT M. PRONSKE, INDIVIDUALLY AND PRONSKE, GOOLSBY & KATHMAN,
              P.C. F/K/A PRONSKE & PATEL, P.C., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12042

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court is a January 14, 2015, joint motion to vacate the final summary

judgment and dismiss appeal with prejudice. We grant the motion to the extent that we vacate the

trial court’s September 9, 2014, Summary Judgment without regard to the merits and remand this

case to the trial court for rendition of judgment in accordance with their agreement. See TEX. R.

APP. P. 42.1(a)(2).




141504F.P05
                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JEFFREY BARON, Appellant                            On Appeal from the 193rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01504-CV         V.                       Trial Court Cause No. DC-14-12042.
                                                    Opinion delivered by Justice Whitehill.
GERRIT M. PRONSKE, INDIVIDUALLY                     Justices Lang and Brown participating.
AND PRONSKE, GOOLSBY &
KATHMAN, P.C. F/K/A PRONSKE &
PATEL, P.C., Appellees

        Based on the parties’ January 14, 2015, joint motion to vacate the final summary
judgment and dismiss the appeal, and in accordance with this Court’s opinion of this date, we
VACATE the trial court’s September 9, 2014, Final Summary Judgment and REMAND this
case to the trial court for rendition of judgment in accordance with the parties agreement.


Judgment entered January 22, 2015.




                                              –2–